Case 1:20-cr-00126-LTS Document 118
                                117 Filed 09/30/20
                                          09/28/20 Page 1
                                                        3 of 2
                                                             4
Case 1:20-cr-00126-LTS Document 118
                                117 Filed 09/30/20
                                          09/28/20 Page 2
                                                        4 of 2
                                                             4




        /s/ Laura Taylor Swain

            9/30/2020
